Citation Nr: 9914523	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-00 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
September 1967.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal from an August 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Des Moines, Iowa.  In May 1998 the Board remanded the 
case for further development.  The requested development has 
been completed and the case has been returned to the Board 
for further appellate action.  


FINDING OF FACT

The claim of entitlement to service connection for the cause 
of the veteran's death is not plausible.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a)(West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The certificate of death indicates that the veteran died at 
home on July 18, 1996, at the age of 50 from metastatic 
melanoma.  No other significant conditions contributing to 
his death were identified.  An autopsy was not performed.  At 
the time of his death, service connection was not in effect 
for any disability.  

The veteran's service medical records are completely devoid 
of any complaint, treatment or diagnosis for any skin 
disability.  His September 1967 separation examination shows 
that all evaluations were normal.  

Private treatment records dated from April 1991 to July 1996 
show that the veteran was originally diagnosed with a 
melanoma of the chest wall sometime in 1982.  The malignant 
melanoma subsequently metastasized to the veteran's lymph 
nodes, brain and lungs.

In December 1996, the appellant submitted a copy of the 
article: "Conclusions About Health Outcomes:  Health 
Outcomes with Inadequate/Insufficient Evidence to Determine 
Whether an Association Exists" from Veterans and Agent 
Orange Update 1996, dated in November 1996.  The article 
reported that after reviewing several studies a committee 
concluded that there was limited/suggestive evidence of no 
association between skin cancer and exposure to herbicides 
used in Vietnam, but that one study found an excess risk of 
skin cancer.  

At her November 1997 videoconference hearing before this 
Member of the Board, the appellant testified that the 
veteran, his parents and she, believed that his malignant 
melanoma was a result of his exposure to Agent Orange 
herbicides in Vietnam.  She further testified that the 
veteran was stationed seventeen days in Chu Lai, Vietnam as a 
weatherman.  The day before his return from Vietnam, the area 
where he was located was sprayed with Agent Orange.  She 
recounted the history of the veteran's illness and demise, 
beginning with the excision of a mole in 1986 and chronically 
the several recurrences in his lymph nodes, brain and lungs.  
The appellant testified that one of the veteran's treating 
physicians told her that the cancer located in her husband's 
lungs had been there a long time before the melanoma 
appeared.

The case was remanded in May 1998 in part to afford the 
appellant an opportunity to develop her claim based on any 
causal relationship with the veteran's exposure to Agent 
Orange during service.  Subsequently, the RO advised the 
appellant of her opportunity to provide medical or scientific 
evidence in support of her claim.  The appellant has not 
provided any further evidence.

Analysis

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must show that there was a 
causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1998).

Entitlement to service connection may be granted for 
disability resulting from disease or injury in or aggravated 
by service.  38 U.S.C.A. § 1110.  Additionally, service 
connection may be granted for any disease or injury diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d).  If a veteran 
served in the Republic of Vietnam during the Viet Nam era, 
service connection may also be granted on a presumptive basis 
for the following diseases, even though there is no record of 
such disease during service:  chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, Non-Hodgkin's lymphoma, porphyria cutanea 
tarda, respiratory cancers, and soft-tissue sarcoma.  
38 C.F.R. §§ 3.307(a), 3.309(e); McCartt v. West, No. 97-1831 
(U.S. Vet. App. Feb. 8, 1999).

A disease need not be specifically mentioned in these 
regulations if the appellant establishes by the objective 
medical evidence of record that there is a relationship 
between a current disorder and exposure to Agent Orange in 
service.  The United States Court of Claims for Veterans 
Appeals (Court) has found that while a disorder need not have 
been present or diagnosed in service, there must be a nexus 
between a current disorder and military service, even if 
first diagnosed after service, on the basis of all of the 
evidence of record.  See Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).

Before the Board may address the merits of the appellant's 
claim it must, however, first be established that the claim 
is well grounded.  In this regard, a person who submits a 
claim for VA benefits shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  
38 U.S.C.A. § 5107(a).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[38 U.S.C.A. § 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If the claim is not well grounded there is no 
duty to assist.  Struck v. Brown, 9 Vet. App. 145 (1996).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

While the appellant contends that the veteran's exposure to 
Agent Orange significantly contributed to cause his death, 
she is not competent to provide evidence that requires 
medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Moreover, where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
There is no medical or other competent evidence of record 
suggesting that the veteran had any disease or disability 
subject to presumptive service connection based upon Agent 
Orange exposure or that he had any disorder related to his 
exposure to Agent Orange.  In this regard, while the article 
from Veterans and Agent Orange Outlook suggests that one 
study had linked skin cancer to such exposure, it also shows 
that other studies did not find such a link or were 
inconclusive.  Moreover, it did not link the veteran's 
malignant melanoma to his Vietnam exposure to Agent Orange.  
Further, the appellant has not submitted competent medical 
evidence that the cancer located in the veteran's lungs 
preexisted the malignant melanoma and was not a metastatic 
cancer or that it contributed substantially to the veteran's 
death.  In light of these circumstances, the Board must 
conclude that the appellant has failed to meet her initial 
burden of producing evidence of a well-grounded claim for 
cause of the veteran's death.

Although the Board has considered and denied the appellant's 
claim on a ground different from that of the RO, that is, 
whether the claim is well grounded rather than whether she is 
entitled to prevail on the merits, the appellant has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the RO accorded the appellant 
greater consideration than her claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the appellant's claim is well grounded 
would be pointless, and in light of the law cited above, 
would not result in a determination favorable to the 
appellant.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

